DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s after final amendment of 4/26/22, which is entered. 

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see pages 7 – 8, filed 4/26/22, with respect to the rejection of claims 1, 4, and 7 – 21 under 112b have been fully considered and are persuasive. The rejection of 1/27/22 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William Hurles on 5/9/22.
The application has been amended as follows: 





In the claims:

8. (Currently Amended) The blower unit according to claim [[1]] 7, wherein the motor has an extension shaft extending axially from the rotary shaft, and the first guide part has a second boss for receiving the extension shaft.

19. (Currently Amended) The blower unit according to claim [[1]] 7, wherein one of the main body and the guide part has a groove formed inwardly, and the other of the main body and the guide part has a protrusion combined with the groove.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Related to independent claim 1, Applicant has properly incorporated previously allowable claim 10 into claim 1. The reasons for indicating claim 10 as allowable was given in paragraph 37a of the final rejection of 1/27/22, and the reasons still apply. Dependent claims are allowable due to their dependence from claim 1.
Related to independent claim 20, Applicant has properly incorporated previously allowable claim 21 into claim 20. The reasons for indicating claim 21 as allowable was given in paragraph 37b of the final rejection of 1/27/22, and the reasons still apply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In view of the claim amendments and arguments presented in the Amendment dated 4/26/22, the Detailed Action issued 1/27/22, wherein claims 1, 4, and 7 – 21 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
Claims 1, 4, and 7 – 9, and 11 – 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762    

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762